FREEDMAN, Circuit Judge
(concurring).
I believe that the order denying appellant’s motion for production and inspection of documents is a final order and therefore reviewable on appeal.
It is true that the order was expressed to be without prejudice to appellant’s right to make a new application after the expiration of the motion period in the Interference proceeding. But it is precisely because the order thus segregated what is a well-defined period or stage in the Interference proceeding and made it impenetrable by discovery under the Federal Rules of Civil Procedure 1 that I think finality attaches to the decision.2 For this was an absolute determination, neither tentative nor subject to renewal or reconsideration, that in no event would discovery be permitted during the motion period because the rules of the Patent Office make no provision for its use in that period of an Interference proceeding.3 I therefore believe we have jurisdiction to decide the merits of the appeal.4
The district judge can hardly be said to have exercised any discretion. On the contrary, he denied the motion be*779cause of the application of a general and unbending principle and not on consideration of any of the individualized circumstances before him. It is therefore impossible to shelter the order with the familiar principle that a trial court’s discretionary denial of discovery will not be interfered with unless it has been abused.
Nevertheless, I concur in the denial of relief because I believe that we should give respect to the rules of the Patent Office which make no provision for the use of the products of discovery during the motion stage of an Interference proceeding. Indeed, there may well be no further need for discovery and ordinarily discovery should therefore await the close of the motion period. There may, of course, be unusual circumstances in some cases which would justify permission to conduct discovery during the motion period for subsequent use. No such exceptional showing has been made here.
I therefore would affirm the order and vacate the stay of the Patent Office proceeding.

. The discovery provisions of the Federal Rules of Civil Procedure are made applicable to contested cases in the Patent Office by 35 U.S.C. § 24, which provides: “The provisions of the Federal Rules of Civil Procedure relating to the attendance of witnesses and to the production of documents and things shall apply to contested cases in the Patent Office.” We have held in a case in which discovery was sought for use in the testimony period of an interference proceeding that the discovery provisions of the Federal Rules of Civil Procedure apply generally in interference proceedings. In re Natta, 388 F.2d 215 (3 Cir. 1967).


. See Ochsner v. Millis, 382 F.2d 618 (6 Cir. 1967), and authorities there cited.


. See Patent Office Rule 231(a) (1), 37 C.F.R. § 1.231(a) (1), providing:
“(a) Within the period set in the notice of interference for filing motions any party to an interference may file a motion seeking:
“(1) To dissolve as to one or more counts, except that such motion based on facts sought to be established by affidavits or evidence outside of official records and printed publications will not normally be considered. * * * ”


. I agree that In re Natta, 410 F.2d 187 (3 Cir. 1969) is distinguishable on this point.